DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	Applicant’s Application filed August 27, 2020 is presented for examination. Claims 1-20 are pending. Claims 1, 11 and 20 are independent claims. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 9, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (Hereinafter “Kuo”) US Patent Application Publication No. 2017/0123501 in view of Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 20140185868.

Referring to claim 1, Kuo teaches a method for gesture movement recognition [gesture control, ab], comprising: 
acquiring, by a server [gesture control device 1 of fig. 1 can be an independent server, 0014], a first gesture image and a second gesture image [take gesture images in the first range R1 and in the second range R2 of fig. 1; 0013];
recognizing, by the server, the first gesture image to obtain a first vector used for representing angles of finger segments in the first gesture image, and recognizing the second gesture image to obtain a second vector used for representing angles of the finger segments in the second gesture image [0024-0026; 506-512 of fig. 5]; 
selecting, by the server, a first specified finger from a plurality of predetermined types of fingers [predetermined portion of a hand, for example, a terminal of a finger, is located when the gesture starts and ends, 0019; 0030];
selecting, by the server, first specified segments of a plurality of types of finger segments as needing to change segment angles in the first specified finger from the first gesture image to the second gesture image [a distal end of a finger of the hand, a geometric center of the hand, or any other suitable portion of the hand a distal end of a finger of the hand, a geometric center of the hand, or any other suitable portion of the hand, 0030-0031]; 

obtaining, by the server, a recognition result according to the first total angular change amount in relation to a first preset angular change threshold [510-526 of fig. 5; 0039-0042].
However, Kuo does not explicitly teach a gesture movement. Lee teaches a gesture movement [positions of the hand before and after the hand moves (e.g. the variations of the positions of the hand in top-and-bottom direction (Y-axis), left-and-right direction (X-axis) or back-and-forth direction (Z-axis), 0006; 0031; 0034; 200, 202 of fig. 2].
It would have been obvious to one of ordinary skill in the art to add the features of Lee to the system of Lee as an essential means to determine a relation between the first angle and the second angle, to decide gestures of the hand (fingers).

Referring to claim 11, this is an apparatus claim which is corresponding to the method claim 1 above, therefore, this claim is rejected under the same rationale.

Referring to claim 20, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis.

Referring to claim 8, Kuo and Lee teach the invention substantially as claimed, wherein the specified gesture movement comprises a finger snapping movement; the first specified finger comprises a middle finger; and the first specified segments comprise three finger segments on the middle finger [Kuo, 0030; Lee, 0006; 0008; 0017; 0020; 0031-0034]. 

Referring to claim 9, Kuo and Lee teach the invention substantially as claimed, further comprising determining, by the server, that a user performs the specific gesture movement based on the recognition result [Lee, 300-312 of fig. 3]; and displaying, by the server in an interface, an animation effect corresponding to the specific gesture movement [Lee, 20 of fig. 2; 40 of fig. 4]. 

Referring to claims 18 and 19, all limitations of these claims have been addressed in the analysis of claims 8 and 9 above, and these claims are rejected on that basis.

Allowable Subject Matter
Claims 2-7, 10, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUY N PARDO/Primary Examiner, Art Unit 2691